935 N.E.2d 517 (2010)
237 Ill. 2d 577
PEOPLE State of Illinois, petitioner,
v.
Willie MARSHALL, respondent.
No. 110275.
Supreme Court of Illinois.
September 29, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Marshall, 399 Ill.App.3d 626, 339 Ill. Dec. 387, 926 N.E.2d 862 (2010), and to retain jurisdiction and remand to the circuit court for the filing of a suppression motion and hearing. If the outcome of the hearing so requires, a new trial should be ordered. Otherwise, the case should return to the appellate court for consideration of the remaining issue(s).